          Case 1:11-cr-00936-RJS Document 118 Filed 11/04/20 Page 1 of 1



                                            Law Offices Of
                                         Donna R. Newman
                                            Attorney at Law
                                      20 Vesey Street, Suite 400
                                     New York, New York 10007
                                          tel. 212-229-1516 fax
                                          212-676-7497
                                     donnanewmanlaw@aol.com
                                       Member: N.Y. & N.J. Bar
November 2, 2020

Via Email and ECF

The Honorable Richard J. Sullivan United
States Circuit Judge1
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

Re: United States v. Casimir Griffin,
     11 Cr. 936 (RJS)
Dear Judge Sullivan:

        As per the Court’s Order, I write to update the Court regarding the status of Casimir Griffin’s
pending criminal case in Orange County charging Mr. Griffin with, inter alia, possession of a weapon.
The charges in that case form a basis, in part, for his violations of supervised release petition pending
before Your Honor.

         As I previously advised, Randy Siper, Esq., Mr. Griffin’s appointed attorney for his Orange
County advised that pretrial motions were scheduled to be heard on October 22, 2020. It was my
understanding that at that time a trial date would be set. I have been unable to communicate with Mr.
Siper. I will continue my efforts to contact him and advise the Court, thereafter to advise of the trial
date. In any evet, I will update the Court no later than December 2, 2020 as to the status of Mr. Griffin’s
state court matter.
                                                    IT IS HEREBY ORDERED THAT defense counsel shall
Respectfully,                                       update the Court as to the status of Supervisee's
                                                    pending state court case no later than December
   /s/
                                                    2, 2020.
Donna R. Newman
cc: AUSA Michael Maimin via Email and ECF
    AUSA Jaime Bagliebter via Email and ECF
    USPO Erica Cudina via Email




1Sitting by designation as a United States District Judge for the Southern District of New
York

                                                     1
